Exhibit 10.72

LOGO [g142754ex10_72pg001.jpg]

 

Guarantee Letter Regarding the Purchasing of the Land and the Buildings between
MFC and WGSZ

2011

1 6

00046543 (2004)

20901 32,313,566.00

Whereas, Wearnes Global (Suzhou) Co., Ltd. (WGSZ) and Mflex Suzhou Co., Ltd.
(MFC) signed the AGREEMENT FOR SALES OF BUILDINGS IN STOCK and a Supplement
Agreement, and the FUND TRUSTEESHIP AGREEMENT (“Agreements”) on January 6, 2011.
WGSZ sold the building and land (Building Property Right Certificate Number:
Wuzhong 00046543; Land Certificate Number: Wuzhong 2004-20901) located at South
Yuehu Rd., Puzhuang Town, Wuzhong District, Suzhou at the price of RMB
32,313,566.00 (“Purchase Price”) to MFC; furthermore, according to the
Agreements, the Purchase Price shall be deposited into the account of and kept
by Lin Hu Real Estate Bureau (“Management Center”) which is entrusted by the
parties. The Purchase Price shall be transferred to WGSZ when MFC has received
the certificates of both the land and the building.

Therefore, based on the above mentioned Agreements, WGSZ hereby makes further
commitments to MFC as follows regarding the trusteeship and transfer of the
Purchase Price:

WGSZ and MFC entrusts the Management Center for managing the Purchase Price.
WGSZ agrees that it is subject to MFC’s approval that the Purchase Price is
deposited into WGSZ’s account after MFC has received the new Land Certificate
and the Building Certificate reflecting the transfer herein. WGSZ shall apply
for the Purchase Price transfer together with MFC.

(4)

However, notwithstanding the Agreements, if due to reasons not attributable to
MFC that MFC is unable to obtain the Building Certificate and/or the Land
Certificate within Four (4) months after the execution of the Agreements, WGSZ
shall refund the Purchase Price to MFC. At that time, MFC is entitled to
applying for such refund in the Management Center upon a unilateral written
notice. If any other requirement by the Management Center, WGSZ shall cooperate
with MFC and the Management Center in an active manner to get the Purchase Price
returned to MFC.



--------------------------------------------------------------------------------

LOGO [g142754ex10_72pg002.jpg]

 

When the Purchase Price is refunded to MFC by the Management Center due the
reason as above, the parties may opt to terminate the Agreements or continuously
perform the Agreements. If WGSZ decides to sell the buildings and lands herein
to a third party, it shall give MFC a 6 months written notice in prior.

Wearnes Global (Suzhou) Co., Ltd.

Date: 2011.1.6